Attorney’s Docket Number: 093671-US-PA
Filing Date: 7/30/2020
Applicant(s): Liao et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 10/25/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 4/8/2022, responding to the Office action in paper no. 6, mailed on 2/4/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-3, 5-9, 11-18 and 20-23.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching (US 2019/0164840).

Regarding claim 1, Ching (see, e.g., fig. 2A) shows a semiconductor device 100A comprising:
A substrate 102 having fins 106 and trenches in between the fins
A plurality of insulators 104 disposed within the trenches of the substrate
A liner structure 114 disposed on the insulators and across the fins
A dielectric layer 116 conformally covering the liner structure and across the fins
wherein:

The liner structure comprises sidewall portions 114A2 and a cap portion 114A1
The sidewall portions 114A2 cover the sidewalls of the fins
The cap portion 114A1 covers the top surface of the fins and joins the sidewall portions
The maximum thickness T1 114At1 of the cap portion is greater than the thickness T2 114At1 of the sidewall portions
A gate stack 118 is disposed on the liner structure and across the fins
The dielectric layer 116 is located between the liner structure 114 and the gate stack 118
Regarding claim 2, Ching shows that the maximum thickness T1 and T2 satisfies the relationship: 0.08 ≤ [(T1-T2)/T2] ≤ 0.26 (see, e.g., par.0058/ll.11-15).
Regarding claim 3, Ching (see, e.g., fig. 2A) shows that the liner structure 114 further includes base portions covering the insulators 104 and joining the sidewall portions.  Ching further shows that the thickness T3 114At2 of the base portions is substantially equal to T2.
Regarding claim 5, Ching (see, e.g., fig. 2A) shows that the thickness of the dielectric layer 116 is maintained to be the same along the sidewall portions and the cap portion of the liner structure 114.
Allowable Subject Matter
Claims 7, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 9, 11, 12 and 23 are allowed.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive since as set forth above Ching shows the features recited in amended claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
May 31, 2022